Citation Nr: 1327464	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  06-20 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a compensable rating for vertigo.

3.  Entitlement to a compensable rating for status post nasal bone fracture.

4.  Entitlement to a rating in excess of 10 percent prior to February 22, 2006, for lumbar paravertebral myositis, in excess of 20 percent prior to January 14, 2013, and in excess of 40 percent after January 14, 2013.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1979 to February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2006, May 2007, and February 2008 by the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  The August 2006 rating decision denied a compensable rating for vertigo and granted an increased 20 percent rating for lumbar paravertebral myositis effective from the date the claim for an increase was received by VA on February 22, 2006.  The Board, among other things, remanded the issues on appeal for additional development in November 2012.

The November 2012 Board remand also addressed the issue of entitlement to service connection for tinnitus, but this matter was granted by a March 2013 rating decision and the appeal is considered to have been fully resolved.  Additionally, a May 2013 rating decision granted an increased 40 percent rating for lumbar paravertebral myositis effective from January 14, 2013.  Although the Veteran expressed disagreement with the effective date assigned by the May 2013 rating decision, the Board finds this matter is appropriately addressed as part of his increased rating issue remaining on appeal.  The issues as listed on the title page remain for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

In this case, the Veteran has identified pertinent VA treatment records that are not included in the available record.  In correspondence dated in October 2010 he reported he had received treatment at the San Juan VA Medical Center and stated that the records included diagnoses of Meniere's disease.  VA treatment records are shown to have been last obtained in August 2010.  Therefore, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain all pertinent VA treatment records, including those records dated after August 2010, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review of all issues for which an appeal has been perfected, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


